REGISTRATION RIGHTS AGREEMENT


This Registration Rights Agreement (this “Agreement”) is made and entered into
as of June 13, 2007, by and among BPO Management Services, Inc., a Delaware
corporation (the “Company”), and the purchasers listed on Schedule I hereto (the
“Purchasers”).


This Agreement is being entered into pursuant to the Series D Convertible
Preferred Stock Purchase Agreement dated as of the date hereof among the Company
and the Purchasers (the “Purchase Agreement”).


The Company and the Purchasers hereby agree as follows:


1. Definitions.


Capitalized terms used and not otherwise defined herein shall have the meanings
given such terms in the Purchase Agreement. As used in this Agreement, the
following terms shall have the following meanings:


“415 Notice” shall have the meaning set forth in Section 2(b).


“Acquisition Shares” means unregistered shares of Common Stock issued by the
Company as consideration for an Acquisition (as defined in the Purchase
Agreement).


“Advice” shall have the meaning set forth in Section 3(m).


“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls or is controlled by or under common control with such
Person. For the purposes of this definition, “control,” when used with respect
to any Person, means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms of “affiliated,” “controlling” and “controlled” have meanings correlative
to the foregoing.


“Board” shall have meaning set forth in Section 3(n).


“Business Day” means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in the State of New York
generally are authorized or required by law or other government actions to
close.


“Closing Date” means the date of the closing of the purchase and sale of the
Preferred Stock and the Warrants pursuant to the Purchase Agreement.


“Commission” means the Securities and Exchange Commission.


“Common Stock” means the Company’s Common Stock, par value $0.01 per share.

-1-

--------------------------------------------------------------------------------



“Effectiveness Date” means, subject to Section 2(b) hereof, with respect to the
Registration Statement the earlier of (A) the one hundred twentieth (120th) day
following the Closing Date (or in the event the Registration Statement receives
a “full review” by the Commission, the one hundred fiftieth (150th) day
following the Closing Date) or (B) the date which is within three (3) Business
Days after the date on which the Commission informs the Company (i) that the
Commission will not review the Registration Statement or (ii) that the Company
may request the acceleration of the effectiveness of the Registration Statement
and the Company makes such request; provided that, if the Effectiveness Date
falls on a Saturday, Sunday or any other day which shall be a legal holiday or a
day on which the Commission is authorized or required by law or other government
actions to close, the Effectiveness Date shall be the following Business Day.


“Effectiveness Period” shall have the meaning set forth in Section 2.


“Event” shall have the meaning set forth in Section 7(e).


“Event Date” shall have the meaning set forth in Section 7(e).


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Filing Date” means, subject to Section 2(b) hereof, the thirtieth (30th) day
following the Closing Date; provided that, if the Filing Date falls on a
Saturday, Sunday or any other day which shall be a legal holiday or a day on
which the Commission is authorized or required by law or other government
actions to close, the Filing Date shall be the following Business Day.


“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.


“Indemnified Party” shall have the meaning set forth in Section 5(c).


“Indemnifying Party” shall have the meaning set forth in Section 5(c).


“Losses” shall have the meaning set forth in Section 5(a).


“NASD” means the National Association of Securities Dealers, Inc.


“Person” means an individual or a corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind.


“Preferred Stock” means shares of the Company’s Series D Convertible Preferred
Stock issued to the Purchasers pursuant to the Purchase Agreement and shares of
the Company’s Series D-2 Convertible Preferred Stock issued to the Purchasers
upon exercise of the Series J Warrants.

-2-

--------------------------------------------------------------------------------



“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.


“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference in such Prospectus.


“Registrable Securities” means the shares of Common Stock issuable upon
conversion of the Preferred Stock and any dividends accrued or payable thereon
plus the shares of Common Stock issuable upon exercise of the Warrants.


“Registration Statement” means the registration statements and any additional
registration statements contemplated by Section 2, including (in each case) the
Prospectus, amendments and supplements to such registration statement or
Prospectus, including pre- and post-effective amendments, all exhibits thereto,
and all material incorporated by reference in such registration statement.


“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


“Rule 158” means Rule 158 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


“Schedule II Shares” shall have the meaning set forth in Section 2(a).
“Securities Act” means the Securities Act of 1933, as amended.


“Special Counsel” means Sheppard, Mullin, Richter & Hampton LLP, for which the
Holders will be reimbursed by the Company pursuant to Section 4.

-3-

--------------------------------------------------------------------------------



“VWAP” means, for any date, (i) the daily volume weighted average price of the
Common Stock for such date on the OTC Bulletin Board as reported by Bloomberg
Financial L.P. (based on a trading day from 9:30 a.m. Eastern Time to 4:02 p.m.
Eastern Time); (ii) if the Common Stock is not then quoted on the OTC Bulletin
Board and if prices for the Common Stock are then reported in the “Pink Sheets”
published by the Pink Sheets, LLC (or a similar organization or agency
succeeding to its functions of reporting prices), the most recent bid price per
share of the Common Stock so reported; or (iii) in all other cases, the fair
market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Holder and reasonably acceptable to the
Company.


“Warrants” means the warrants to purchase shares of Common Stock and the
warrants to purchase shares of the Company’s Series D-2 Convertible Preferred
Stock, all issued to the Purchasers pursuant to the Purchase Agreement.


2. Resale Registration.


(a) On or prior to the Filing Date, the Company shall prepare and file with the
Commission a “resale” Registration Statement providing for the resale of all
Registrable Securities for an offering to be made on a continuous basis pursuant
to Rule 415. The Registration Statement shall be on Form SB-2 (except if the
Company is not then eligible to register for resale the Registrable Securities
on Form SB-2, in which case such registration shall be on another appropriate
form in accordance herewith and with the Securities Act and the rules
promulgated thereunder). Such Registration Statement shall cover to the extent
allowable under the Securities Act and the rules promulgated thereunder
(including Rule 416), such indeterminate number of additional shares of Common
Stock resulting from stock splits, stock dividends or similar transactions with
respect to the Registrable Securities. The Company shall (i) not permit any
securities other than the Registrable Securities and the securities listed on
Schedule II hereto (the “Schedule II Shares”) to be included in the Registration
Statement and (ii) use its best efforts to cause the Registration Statement to
be declared effective under the Securities Act as promptly as possible after the
filing thereof, but in any event prior to the Effectiveness Date, and to keep
such Registration Statement continuously effective under the Securities Act
until such date as is the earlier of (x) the date when all Registrable
Securities covered by such Registration Statement have been sold or (y) the date
on which the Registrable Securities may be sold without any restriction pursuant
to Rule 144(k) as determined by the counsel to the Company pursuant to a written
opinion letter, addressed to the Company’s transfer agent to such effect (the
“Effectiveness Period”). The Company shall request that the effective time of
the Registration Statement is 4:00 p.m. Eastern Time on the effective date. If
at any time and for any reason, an additional Registration Statement is required
to be filed because at such time the actual number of shares of Common Stock
into which the Preferred Stock is convertible and the Warrants are exercisable
plus the number of shares of Common Stock exceeds the number of shares of
Registrable Securities remaining under the Registration Statement, the Company
shall have twenty (20) Business Days to file such additional Registration
Statement, and the Company shall use its best efforts to cause such additional
Registration Statement to be declared effective by the Commission as soon as
possible, but in no event later than ninety (90) days after filing.

-4-

--------------------------------------------------------------------------------



(b) Notwithstanding anything to the contrary set forth in this Section 2, in the
event the Commission does not permit the Company to register all of the
Registrable Securities in the Registration Statement because of the Commission’s
application of Rule 415 (a “415 Notice”), the Company shall, within ten (10)
days of receipt of the 415 Notice, register in the Registration Statement such
number of Registrable Securities as is permitted by the Commission, provided,
however, that all of the Schedule II Shares shall be excluded from such
Registration Statement and the Registrable Securities to be included in such
Registration Statement or any subsequent registration statement shall be
determined in the following order: (i) first, the shares of Common Stock
issuable upon conversion of the Preferred Stock shall be registered on a pro
rata basis among the holders of the Preferred Stock, (ii) second, the shares of
Common Stock issuable upon conversion of the Series D-2 Convertible Preferred
Stock that are issuable upon exercise of the Series J Warrants shall be
registered on a pro rata basis among the holders of the Series J Warrants, and
(iii) third, the shares of Common Stock issuable upon exercise of the remaining
Warrants shall be registered on a pro rata basis among the holders of such
remaining Warrants. In the event the Commission does not permit the Company to
register all of the Registrable Securities in the initial Registration
Statement, the Company shall use its best efforts to file subsequent
Registration Statements to register the Registrable Securities that were not
registered in the initial Registration Statement as promptly as possible and in
a manner permitted by the Commission. For purposes of this Section 2(b), “Filing
Date” means with respect to each subsequent Registration Statement filed
pursuant hereto, the later of (i) ninety (90) days following the sale of
substantially all of the Registrable Securities included in the initial
Registration Statement or any subsequent Registration Statement and (ii) six (6)
months following the effective date of the initial Registration Statement or any
subsequent Registration Statement, as applicable, or such earlier date as
permitted by the Commission. For purposes of this Section 2(b), “Effectiveness
Date” means with respect to each subsequent Registration Statement filed
pursuant hereto, the earlier of (A) the one hundred twentieth (120th) day
following the filing date of such Registration Statement (or in the event such
Registration Statement receives a “full review” by the Commission, the one
hundred fiftieth (150th) day following such filing date) or (B) the date which
is within three (3) Business Days after the date on which the Commission informs
the Company (i) that the Commission will not review such Registration Statement
or (ii) that the Company may request the acceleration of the effectiveness of
such Registration Statement and the Company makes such request; provided that,
if the Effectiveness Date falls on a Saturday, Sunday or any other day which
shall be a legal holiday or a day on which the Commission is authorized or
required by law or other government actions to close, the Effectiveness Date
shall be the following Business Day.


3. Registration Procedures.


  In connection with the Company’s registration obligations hereunder, the
Company shall:
 
(a)  Prepare and file with the Commission, on or prior to the Filing Date, a
Registration Statement on Form SB-2 (or if the Company is not then eligible to
register for resale the Registrable Securities on Form SB-2 such registration
shall be on another appropriate form in accordance herewith and with the
Securities Act and the rules promulgated thereunder) in accordance with the plan
of distribution as set forth on Exhibit A hereto and in accordance with

-5-

--------------------------------------------------------------------------------



applicable law, regulations and Commission policies, and cause the Registration
Statement to become effective and remain effective as provided herein; provided,
however, that not less than three (3) Business Days prior to the filing of the
Registration Statement or any related Prospectus or any amendment or supplement
thereto, the Company shall (i) furnish to the Holders and any Special Counsel,
copies of all such documents proposed to be filed, which documents will be
subject to the review of such Holders and such Special Counsel, and (ii) cause
its officers and directors, counsel and independent registered public accounting
firm to respond to such inquiries as shall be necessary, in the reasonable
opinion of Special Counsel, to conduct a reasonable review of such documents.
The Company shall not file the Registration Statement or any such Prospectus or
any amendments or supplements thereto to which the Holders of a majority of the
Registrable Securities or any Special Counsel shall reasonably object in writing
within three (3) Business Days of their receipt thereof.


(b) (i) Prepare and file with the Commission such amendments, including
post-effective amendments, to the Registration Statement as may be necessary to
keep the Registration Statement continuously effective as to the applicable
Registrable Securities for the Effectiveness Period and prepare and file with
the Commission such additional Registration Statements in order to register for
resale under the Securities Act all of the Registrable Securities; (ii) cause
the related Prospectus to be amended or supplemented by any required Prospectus
supplement, and as so supplemented or amended to be filed pursuant to Rule 424
(or any similar provisions then in force) promulgated under the Securities Act;
(iii) respond as promptly as possible, but in no event later than ten (10)
Business Days, to any comments received from the Commission with respect to the
Registration Statement or any amendment thereto and as promptly as possible
provide the Holders true and complete copies of all correspondence from and to
the Commission relating to the Registration Statement; (iv) file the final
prospectus pursuant to Rule 424 of the Securities Act no later than 9:00 a.m.
Eastern Time on the Business Day following the date the Registration Statement
is declared effective by the Commission; and (v) comply in all material respects
with the provisions of the Securities Act and the Exchange Act with respect to
the disposition of all Registrable Securities covered by the Registration
Statement during the Effectiveness Period in accordance with the intended
methods of disposition by the Holders thereof set forth in the Registration
Statement as so amended or in such Prospectus as so supplemented.


(c) Notify the Holders of Registrable Securities and any Special Counsel as
promptly as possible (and, in the case of (i)(A) below, not less than three (3)
days prior to such filing, and in the case of (iii) below, on the same day of
receipt by the Company of such notice from the Commission) and (if requested by
any such Person) confirm such notice in writing no later than two (2) Business
Days following the day (i)(A) when a Prospectus or any Prospectus supplement or
post-effective amendment to the Registration Statement is filed; (B) when the
Commission notifies the Company whether there will be a “review” of such
Registration Statement and whenever the Commission comments in writing on such
Registration Statement and (C) with respect to the Registration Statement or any
post-effective amendment, when the same has become effective; (ii) of any
request by the Commission or any other Federal or state governmental authority
for amendments or supplements to the Registration Statement or Prospectus or for
additional information; (iii) of the issuance by the Commission of any stop
order suspending the effectiveness of the Registration Statement covering any or
all of the

-6-

--------------------------------------------------------------------------------



Registrable Securities or the initiation or threatening of any Proceedings for
that purpose; (iv) if at any time any of the representations and warranties of
the Company contained in any agreement contemplated hereby ceases to be true and
correct in all material respects; (v) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and (vi) of the occurrence of any event that makes any statement made
in the Registration Statement or Prospectus or any document incorporated or
deemed to be incorporated therein by reference untrue in any material respect or
that requires any revisions to the Registration Statement, Prospectus or other
documents so that, in the case of the Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.


  (d) Use its best efforts to avoid the issuance of, or, if issued, obtain the
withdrawal of, as promptly as possible, (i) any order suspending the
effectiveness of the Registration Statement or (ii) any suspension of the
qualification (or exemption from qualification) of any of the
Registrable Securities for sale in any jurisdiction.


(e) If requested by the Holders of a majority in interest of the Registrable
Securities, (i) promptly incorporate in a Prospectus supplement or
post-effective amendment to the Registration Statement such information as the
Company reasonably agrees should be included therein and (ii) make all required
filings of such Prospectus supplement or such post-effective amendment as soon
as practicable after the Company has received notification of the matters to be
incorporated in such Prospectus supplement or post-effective amendment.


(f) If requested by any Holder, furnish to such Holder and any Special Counsel,
without charge, at least one conformed copy of each Registration Statement and
each amendment thereto, including financial statements and schedules, all
documents incorporated or deemed to be incorporated therein by reference, and
all exhibits to the extent requested by such Person (including those previously
furnished or incorporated by reference) promptly after the filing of such
documents with the Commission.


(g) Promptly deliver to each Holder and any Special Counsel, without charge, as
many copies of the Prospectus or Prospectuses (including each form of
prospectus) and each amendment or supplement thereto as such Persons may
reasonably request; and subject to the provisions of Sections 3(m) and 3(n), the
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Holders in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto.


(h) Prior to any public offering of Registrable Securities, use its best efforts
to register or qualify or cooperate with the selling Holders and any Special
Counsel in connection with the registration or qualification (or exemption from
such registration or qualification) of such Registrable Securities for offer and
sale under the securities or Blue Sky laws of such jurisdictions within the
United States as any Holder requests in writing, to keep each such

-7-

--------------------------------------------------------------------------------



registration or qualification (or exemption therefrom) effective during the
Effectiveness Period and to do any and all other acts or things necessary or
advisable to enable the disposition in such jurisdictions of the Registrable
Securities covered by a Registration Statement; provided, however, that the
Company shall not be required to qualify generally to do business in any
jurisdiction where it is not then so qualified or to take any action that would
subject it to general service of process in any such jurisdiction where it is
not then so subject or subject the Company to any material tax in any such
jurisdiction where it is not then so subject.


  (i) Cooperate with the Holders to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be sold pursuant
to a Registration Statement, which certificates, to the extent permitted by the
Purchase Agreement and applicable federal and state securities laws, shall be
free of all restrictive legends, and to enable such Registrable Securities to be
in such denominations and registered in such names as any Holder may request in
connection with any sale of Registrable Securities.


(j) Upon the occurrence of any event contemplated by Section 3(c)(vi), as
promptly as possible, prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.


(k) Use its best efforts to cause all Registrable Securities relating to the
Registration Statement to be quoted on the OTC Bulletin Board or any other
securities exchange, quotation system or market, if any, on which similar
securities issued by the Company are then listed, quoted or traded as and when
required pursuant to the Purchase Agreement.


(l) Comply in all material respects with all applicable rules and regulations of
the Commission and make generally available to its security holders all
documents filed or required to be filed with the Commission, including, but not
limited, to, earning statements satisfying the provisions of Section 11(a) of
the Securities Act and Rule 158 not later than 90 days after the end of any
12-month period if such period is a fiscal year commencing on the first day of
the first fiscal quarter of the Company after the effective date of the
Registration Statement, which statement shall conform to the requirements of
Rule 158.


(m) The Company may require each selling Holder to furnish to the Company
information regarding such Holder and the distribution of such Registrable
Securities as is required by law to be disclosed in the Registration Statement,
Prospectus, or any amendment or supplement thereto, and the Company may exclude
from such registration the Registrable Securities of any such Holder who
unreasonably fails to furnish such information within a reasonable time after
receiving such request.


If the Registration Statement refers to any Holder by name or otherwise as the
holder of any securities of the Company, then such Holder shall have the right
to require (if such

-8-

--------------------------------------------------------------------------------



reference to such Holder by name or otherwise is not required by the Securities
Act or any similar federal or applicable state law then in force) the deletion
of the reference to such Holder in any amendment or supplement to the
Registration Statement filed or prepared subsequent to the time that such
reference ceases to be required.


Each Holder covenants and agrees that it will not sell any Registrable
Securities under the Registration Statement until the Company has electronically
filed the Prospectus as then amended or supplemented as contemplated in Section
3(g) and notice from the Company that such Registration Statement and any
post-effective amendments thereto have become effective as contemplated by
Section 3(c).


Each Holder agrees by its acquisition of such Registrable Securities that, upon
receipt of a notice from the Company of the occurrence of any event of the kind
described in Section 3(c)(ii), 3(c)(iii), 3(c)(iv), 3(c)(v), 3(c)(vi) or 3(n),
such Holder will forthwith discontinue disposition of such Registrable
Securities under the Registration Statement until such Holder’s receipt of the
copies of the supplemented Prospectus and/or amended Registration Statement
contemplated by Section 3(j), or until it is advised in writing (the “Advice”)
by the Company that the use of the applicable Prospectus may be resumed, and, in
either case, has received copies of any additional or supplemental filings that
are incorporated or deemed to be incorporated by reference in such Prospectus or
Registration Statement.


(n) If (i) there is material non-public information regarding the Company which
the Company’s Board of Directors (the “Board”) determines not to be in the
Company’s best interest to disclose and which the Company is not otherwise
required to disclose, (ii) there is a significant business opportunity
(including, but not limited to, the acquisition or disposition of assets (other
than in the ordinary course of business) or any merger, consolidation, tender
offer or other similar transaction) available to the Company which the Board
determines not to be in the Company’s best interest to disclose, or (iii) the
Company is required to file a post-effective amendment to the Registration
Statement to incorporate the Company’s quarterly and annual reports and audited
financial statements on Forms 10-QSB and 10-KSB, then the Company may (x)
postpone or suspend filing of a registration statement for a period not to
exceed thirty (30) consecutive days or (y) postpone or suspend effectiveness of
a registration statement for a period not to exceed twenty (20) consecutive
days; provided that the Company may not postpone or suspend effectiveness of a
registration statement under this Section 3(n) for more than forty-five (45)
days in the aggregate during any three hundred sixty (360) day period; provided,
however, that no such postponement or suspension shall be permitted for
consecutive twenty (20) day periods arising out of the same set of facts,
circumstances or transactions.


4. Registration Expenses.


All fees and expenses incident to the performance of or compliance with this
Agreement by the Company, except as and to the extent specified in this Section
4, shall be borne by the Company whether or not the Registration Statement is
filed or becomes effective and whether or not any Registrable Securities are
sold pursuant to the Registration Statement. The fees and expenses referred to
in the foregoing sentence shall include, without limitation, (i) all
registration and filing fees (including, without limitation, fees and expenses
(A) with respect

-9-

--------------------------------------------------------------------------------



to filings required to be made with the OTC Bulletin Board and/or each other
securities exchange or market on which Registrable Securities are required
hereunder to be quoted or listed, if any (B) with respect to filing fees
required to be paid to NASD, the NASD Regulation, Inc. and the OTC Compliance
Unit, if any, each as applicable, and (C) in compliance with state securities or
Blue Sky laws (including, without limitation, fees and disbursements of counsel
for the Holders in connection with Blue Sky qualifications of the Registrable
Securities and determination of the eligibility of the Registrable Securities
for investment under the laws of such jurisdictions as the Holders of a majority
of Registrable Securities may designate)), (ii) printing expenses (including,
without limitation, expenses of printing certificates for Registrable Securities
and of printing prospectuses if the printing of prospectuses is requested by the
holders of a majority of the Registrable Securities included in the Registration
Statement), (iii) messenger, telephone and delivery expenses, (iv) fees and
disbursements of counsel for the Company and Special Counsel for the Holders, in
the case of the Special Counsel, up to a maximum amount of $15,000, (v)
Securities Act liability insurance, if the Company so desires such insurance,
and (vi) fees and expenses of all other Persons retained by the Company in
connection with the consummation of the transactions contemplated by this
Agreement, including, without limitation, the Company’s independent public
accountants (including the expenses of any comfort letters or costs associated
with the delivery by independent public accountants of a comfort letter or
comfort letters). In addition, the Company shall be responsible for all of its
internal expenses incurred in connection with the consummation of the
transactions contemplated by this Agreement (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit, the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder. The Company shall not be responsible
for any discounts, commissions, transfer taxes or other similar fees incurred by
the Holders in connection with the sales of the Registrable Securities.
 
5. Indemnification.


(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, managers, partners, members, shareholders, agents, brokers,
investment advisors and employees of each of them, each Person who controls any
such Holder (within the meaning of Section 15 of the Securities Act or Section
20 of the Exchange Act) and the officers, directors, agents and employees of
each such controlling Person, to the fullest extent permitted by applicable law,
from and against any and all losses, claims, damages, liabilities, costs
(including, without limitation, costs of preparation and reasonable attorneys’
fees) and expenses (collectively, “Losses”) , as incurred, arising out of or
relating to any violation of securities laws by the Company or untrue or alleged
untrue statement of a material fact contained in the Registration Statement, any
Prospectus or any form of prospectus or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or form
of prospectus or supplement thereto, in the light of the circumstances under
which they were made) not misleading, except to the extent,

-10-

--------------------------------------------------------------------------------



but only to the extent, that such untrue statements or omissions are based
solely upon information regarding such Holder or such other Indemnified Party
furnished in writing to the Company by such Holder expressly for use therein.
The Company shall notify the Holders promptly of the institution, threat or
assertion of any Proceeding of which the Company is aware in connection with the
transactions contemplated by this Agreement.


(b) Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, agents and
employees, each Person who controls the Company (within the meaning of Section
15 of the Securities Act and Section 20 of the Exchange Act), and the directors,
officers, agents and employees of such controlling Persons, to the fullest
extent permitted by applicable law, from and against all Losses (as determined
by a court of competent jurisdiction in a final judgment not subject to appeal
or review), as incurred, arising solely out of or based solely upon any untrue
statement of a material fact contained in the Registration Statement, any
Prospectus, or any form of prospectus, or in any amendment or supplement
thereto, or arising solely out of or based solely upon any omission of a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any Prospectus or form of prospectus or supplement
thereto, in the light of the circumstances under which they were made) not
misleading, to the extent, but only to the extent, that such untrue statement or
omission is contained in any information so furnished in writing by such Holder
or other Indemnifying Party to the Company specifically for inclusion in the
Registration Statement or such Prospectus. Notwithstanding anything to the
contrary contained herein, each Holder shall be liable under this Section 5(b)
for only that amount as does not exceed the net proceeds to such Holder as a
result of the sale of Registrable Securities pursuant to such Registration
Statement.


(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party promptly shall notify the Person from whom
indemnity is sought (the “Indemnifying Party) in writing, and the Indemnifying
Party shall be entitled to assume the defense thereof, including the employment
of counsel reasonably satisfactory to the Indemnified Party and the payment of
all fees and expenses incurred in connection with defense thereof (including
reasonable attorneys’ fees and expenses); provided, that the failure of any
Indemnified Party to give such notice shall not relieve the Indemnifying Party
of its obligations or liabilities pursuant to this Agreement, except (and only)
to the extent that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal or further review)
that such failure shall have proximately and materially adversely prejudiced the
Indemnifying Party.


An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such parties shall have been advised by counsel
that a conflict of

-11-

--------------------------------------------------------------------------------



interest is likely to exist if the same counsel were to represent such
Indemnified Party and the Indemnifying Party (in which case, if such Indemnified
Party notifies the Indemnifying Party in writing that it elects to employ
separate counsel at the expense of the Indemnifying Party, the Indemnifying
Party shall not have the right to assume the defense thereof and such counsel
shall be at the expense of the Indemnifying Party). The Indemnifying Party shall
not be liable for any settlement of any such Proceeding effected without its
written consent, which consent shall not be unreasonably withheld or delayed. No
Indemnifying Party shall, without the prior written consent of the Indemnified
Party, effect any settlement of any pending or threatened Proceeding in respect
of which any Indemnified Party is a party and indemnity has been sought
hereunder, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding.


All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within ten (10) Business Days of
written notice thereof to the Indemnifying Party (regardless of whether it is
ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnified Party shall reimburse
all such fees and expenses to the extent it is finally judicially determined
that such Indemnified Party is not entitled to indemnification hereunder).


(d) Contribution. If a claim for indemnification under Section 5(a) or 5(b) is
due but unavailable to an Indemnified Party because of a failure or refusal of a
governmental authority to enforce such indemnification in accordance with its
terms (by reason of public policy or otherwise), then each Indemnifying Party,
in lieu of indemnifying such Indemnified Party, shall contribute to the amount
paid or payable by such Indemnified Party as a result of such Losses, in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party and Indemnified Party in connection with the actions, statements or
omissions that resulted in such Losses as well as any other relevant equitable
considerations. The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission of a material fact, has been taken
or made by, or relates to information supplied by, such Indemnifying, Party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission. The amount paid or payable by a party as a result of any Losses shall
be deemed to include, subject to the limitations set forth in Section 5(c), any
reasonable attorneys’ or other reasonable fees or expenses incurred by such
party in connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section was available to such party in accordance with its terms. In no
event shall any selling Holder be required to contribute an amount under this
Section 5(d) in excess of the net proceeds received by such Holder upon sale of
such Holder’s Registrable Securities pursuant to the Registration Statement
giving rise to such contribution obligation.

-12-

--------------------------------------------------------------------------------



The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.


The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties pursuant to the law.


6. Rule 144.


As long as any Holder owns Preferred Stock, Warrants or Registrable Securities,
the Company covenants to timely file (or obtain extensions in respect thereof
and file within the applicable grace period) all reports required to be filed by
the Company after the date hereof pursuant to Section 13(a) or 15(d) of the
Exchange Act. As long as any Holder owns Preferred Stock, Warrants or
Registrable Securities, if the Company is not required to file reports pursuant
to Section 13(a) or 15(d) of the Exchange Act, it will prepare and furnish to
the Holders and make publicly available in accordance with Rule 144(c)
promulgated under the Securities Act annual and quarterly financial statements,
together with a discussion and analysis of such financial statements in form and
substance substantially similar to those that would otherwise be required to be
included in reports required by Section 13(a) or 15(d) of the Exchange Act, as
well as any other information required thereby, in the time period that such
filings would have been required to have been made under the Exchange Act. The
Company further covenants that it will take such further action as any Holder
may reasonably request, all to the extent required from time to time to enable
such Person to sell Conversion Shares and Warrant Shares without registration
under the Securities Act within the limitation of the exemptions provided by
Rule 144 promulgated under the Securities Act, including providing any legal
opinions relating to such sale pursuant to Rule 144. Upon the request of any
Holder, the Company shall deliver to such Holder a written certification of a
duly authorized officer as to whether it has complied with such requirements.


7. Miscellaneous.


(a) Remedies. In the event of a breach by the Company or by a Holder, of any of
their obligations under this Agreement, such Holder or the Company, as the case
may be, in addition to being entitled to exercise all rights granted by law and
under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.

-13-

--------------------------------------------------------------------------------



(b) No Inconsistent Agreements. Neither the Company nor any of its subsidiaries
has, as of the date hereof entered into and currently in effect, nor shall the
Company or any of its subsidiaries, on or after the date of this Agreement,
enter into any agreement with respect to its securities that is inconsistent
with the rights granted to the Holders in this Agreement or otherwise conflicts
with the provisions hereof. Except as disclosed in Schedule 2.1(c) of the
Purchase Agreement or Schedule II hereto, neither the Company nor any of its
subsidiaries has previously entered into any agreement currently in effect
granting any registration rights with respect to any of its securities to any
Person. Without limiting the generality of the foregoing, without the written
consent of the Holders of a majority of the then outstanding Registrable
Securities, the Company shall not grant to any Person the right to request the
Company to register any securities of the Company under the Securities Act
unless the rights so granted are subject in all respects to the prior rights in
full of the Holders set forth herein, and are not otherwise in conflict with the
provisions of this Agreement.


(c) No Piggyback on Registrations. Neither the Company nor any of its security
holders (other than the Holders in such capacity pursuant hereto or as disclosed
on Schedule II hereto) may include securities of the Company in the Registration
Statement, and the Company shall not after the date hereof enter into any
agreement providing such right to any of its securityholders, unless the right
so granted is subject in all respects to the prior rights in full of the Holders
set forth herein, and is not otherwise in conflict with the provisions of this
Agreement.


(d) Piggy-Back Registrations. If at any time when there is not an effective
Registration Statement covering (i) Conversion Shares or (ii) Warrant Shares,
the Company shall determine to prepare and file with the Commission a
registration statement relating to an offering for its own account or the
account of others under the Securities Act of any of its equity securities,
other than on Form S-4 or Form S-8 (each as promulgated under the Securities
Act) or their then equivalents relating to equity securities to be issued solely
in connection with any acquisition of any entity or business or equity
securities issuable in connection with stock option or other employee benefit
plans, the Company shall send to each Holder of Registrable Securities written
notice of such determination and, if within thirty (30) days after receipt of
such notice, or within such shorter period of time as may be specified by the
Company in such written notice as may be necessary for the Company to comply
with its obligations with respect to the timing of the filing of such
registration statement, any such Holder shall so request in writing, (which
request shall specify the Registrable Securities intended to be disposed of by
the Purchasers), the Company will cause the registration under the Securities
Act of all Registrable Securities which the Company has been so requested to
register by the Holder, to the extent requisite to permit the disposition of the
Registrable Securities so to be registered, provided that if at any time after
giving written notice of its intention to register any securities and prior to
the effective date of the registration statement filed in connection with such
registration, the Company shall determine for any reason not to register or to
delay registration of such securities, the Company may, at its election, give
written notice of such determination to such Holder and, thereupon, (i) in the
case of a determination not to register, shall be relieved of its obligation to
register any Registrable Securities in connection with such registration (but
not from its obligation to pay expenses in accordance with Section 4 hereof),
and (ii) in the case of a determination to delay registering, shall be permitted
to delay registering any Registrable Securities being registered

-14-

--------------------------------------------------------------------------------



pursuant to this Section 7(d) for the same period as the delay in registering
such other securities. The Company shall include in such registration statement
all or any part of such Registrable Securities such Holder requests to be
registered; provided, however, that the Company shall not be required to
register any Registrable Securities pursuant to this Section 7(d) that are
eligible for sale pursuant to Rule 144(k) of the Securities Act. In the case of
an underwritten public offering, if the managing underwriter(s) or
underwriter(s) should reasonably object to the inclusion of the Registrable
Securities in such registration statement, then if the Company after
consultation with the managing underwriter should reasonably determine that the
inclusion of such Registrable Securities would materially adversely affect the
offering contemplated in such registration statement, and based on such
determination recommends inclusion in such registration statement of fewer or
none of the Registrable Securities of the Holders, then (x) the number of
Registrable Securities of the Holders included in such registration statement
shall be reduced pro-rata among such Holders (based upon the number of
Registrable Securities requested to be included in the registration), if the
Company after consultation with the underwriter(s) recommends the inclusion of
fewer Registrable Securities, or (y) none of the Registrable Securities of the
Holders shall be included in such registration statement, if the Company after
consultation with the underwriter(s) recommends the inclusion of none of such
Registrable Securities; provided, however, that if securities are being offered
for the account of other persons or entities as well as the Company, such
reduction shall not represent a greater fraction of the number of Registrable
Securities intended to be offered by the Holders than the fraction of similar
reductions imposed on such other persons or entities (other than the Company).


(e) Failure to File Registration Statement and Other Events. The Company and the
Purchasers agree that the Holders will suffer damages if the Registration
Statement is not filed on or prior to the Filing Date and not declared effective
by the Commission on or prior to the Effectiveness Date and maintained in the
manner contemplated herein during the Effectiveness Period or if certain other
events occur. The Company and the Holders further agree that it would not be
feasible to ascertain the extent of such damages with precision. Accordingly, if
(A) the Registration Statement is not filed on or prior to the Filing Date, or
(B) the Registration Statement is not declared effective by the Commission on or
prior to the Effectiveness Date, or (C) the Company fails to file with the
Commission a request for acceleration in accordance with Rule 461 promulgated
under the Securities Act within three (3) Business Days of the date that the
Company is notified (orally or in writing, whichever is earlier) by the
Commission that a Registration Statement will not be “reviewed,” or not subject
to further review, or (D) the Registration Statement is filed with and declared
effective by the Commission but thereafter ceases to be effective as to all
Registrable Securities at any time prior to the expiration of the Effectiveness
Period, without being succeeded immediately by a subsequent Registration
Statement filed with and declared effective by the Commission, or (E) the
Company has breached Section 3(n) hereof, or (F) trading in the Common Stock
shall be suspended or if the Common Stock is no longer quoted on or delisted
from the principal exchange on which the Common Stock is then traded for any
reason for more than three (3) Business Days in the aggregate (any such failure
or breach being referred to as an “Event,” and for purposes of clauses (A) and
(B) the date on which such Event occurs, or for purposes of clause (C) the date
on which such three (3) Business Day period is exceeded, or for purposes of
clause (D) after more than fifteen (15) Business Days, or for purposes of clause
(F) the date on which such three (3)

-15-

--------------------------------------------------------------------------------



Business Day period is exceeded, being referred to as “Event Date”), the Company
shall pay an amount as liquidated damages to each Holder, payable in cash or
registered shares of Common Stock at the sole option of the Company, equal to
one and a half percent (1.5%) of the amount of the Holder’s initial investment
in the Preferred Stock for each calendar month or portion thereof thereafter
from the Event Date until the applicable Event is cured; provided, however, that
in no event shall the amount of liquidated damages payable at any time and from
time to time to any Holder pursuant to this Section 7(e) exceed an aggregate of
twelve percent (12%) of the amount of the Holder’s initial investment in the
Preferred Stock; and provided, further, that in the event the Commission does
not permit all of the Registrable Securities to be included in the Registration
Statement solely because of its application of Rule 415 after the Company has
prepared and filed two (2) pre-effective amendments with the Commission,
liquidated damages shall be waived as to the portion of the Holder’s initial
investment in the Preferred Stock that corresponds to the number of such
Holder’s Registrable Securities not permitted to be registered by the Commission
pursuant to Rule 415, during the period that the Commission prevents
effectiveness of such number of such Holder’s Registrable Securities.
Notwithstanding anything to the contrary in this paragraph (e), if (a) any of
the Events described in clauses (A), (B), (C), (D) or (F) shall have occurred,
(b) on or prior to the applicable Event Date, the Company shall have exercised
its rights under Section 3(n) hereof and (c) the postponement or suspension
permitted pursuant to such Section 3(n) shall remain effective as of such
applicable Event Date, then the applicable Event Date shall be deemed instead to
occur on the second Business Day following the termination of such postponement
or suspension. If the Company elects to pay liquidated damages in registered
shares of Common Stock, the number of such shares of Common Stock to be issued
to the Holders pursuant to this paragraph (e) shall be an amount equal to the
quotient of (i) the liquidated damage amount, divided by (ii) the average of the
VWAP for the twenty (20) trading days immediately preceding such Event Date.
Liquidated damages payable by the Company pursuant to this Section 7(e) shall be
payable on the first (1st) Business Day of each thirty (30) day period following
the Event Date. Notwithstanding anything to the contrary contained herein, in no
event shall any liquidated damages be payable with respect to the Warrants or
the Warrant Shares.


(f) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and the Holders of
seventy-five percent (75%) of the Registrable Securities outstanding.

-16-

--------------------------------------------------------------------------------



(g) Notices. Any notice, demand, request, waiver or other communication required
or permitted to be given hereunder shall be in writing and shall be effective
(a) upon hand delivery, or delivery by telex, e-mail or facsimile at the address
or number designated below (if delivered on a business day during normal
business hours where such notice is to be received), or the first business day
following such delivery (if delivered other than on a business day during normal
business hours where such notice is to be received) or (b) on the second
business day following the date of mailing by express courier service, fully
prepaid, addressed to such address, or upon actual receipt of such mailing,
whichever shall first occur. The addresses for such communications shall be:
 
If to the Company:
BPO Management Services, Inc.
1290 N. Hancock, Ste 202
Anaheim, CA 92807
Attention: Chief Executive Officer
Tel. No.: (714) 974-2670
Fax No.: (714) 974-4771
E-mail: patrick.dolan@bpoms.com
   
with copies (which shall not constitute notice) to:
Bryan Cave LLP
1900 Main Street, Suite 700
Irvine, CA 92614
Attention: Randolf W. Katz, Esq.
Tel. No.: (949) 223-7103
Fax No.: (949) 223-7100
E-mail: rwkatz@bryancave.com
and:
   
Cornman & Swartz
19800 MacArthur Blvd., Suite 820
Irvine, CA 92612
Attention: Jack T. Cornman, Esq.
Tel. No.: (949) 224-1500
Fax No.: (949) 224-1505
   
If to any Purchaser:
At the address of such Purchaser set forth on Exhibit A to this Agreement, with
copies to Purchaser’s counsel as set forth below or as specified in writing by
such Purchaser:
   
with copies (which shall not constitute notice) to:
Sheppard, Mullin, Richter & Hampton LLP
333 S. Hope Street, 48th Floor
Los Angeles, CA 90071
Attention: David I. Sunkin, Esq.
Tel No.: (213) 620-1780
Fax No.: (213) 443-2750
 
E-mail: dsunkin@sheppardmullin.com
 



-17-

--------------------------------------------------------------------------------


 
Any party hereto may from time to time change its address for notices by giving
at least ten (10) days written notice of such changed address to the other party
hereto.


(h) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns and shall
inure to the benefit of each Holder and its successors and assigns. The Company
may not assign this Agreement or any of its rights or obligations hereunder
without the prior written consent of each Holder. Each Purchaser may assign its
rights hereunder in the manner and to the Persons as permitted under the
Purchase Agreement.


(i) Assignment of Registration Rights. The rights of each Holder hereunder,
including the right to have the Company register for resale Registrable
Securities in accordance with the terms of this Agreement, shall be
automatically assignable by each Holder to any Person of all or a portion of the
Preferred Stock or the Registrable Securities of such Holder if: (i) the Holder
agrees in writing with the transferee or assignee to assign such rights, and a
copy of such agreement is furnished to the Company within a reasonable time
after such assignment, (ii) the Company is, within a reasonable time after such
transfer or assignment, furnished with written notice of (a) the name and
address of such transferee or assignee, and (b) the securities with respect to
which such registration rights are being transferred or assigned, (iii)
following such transfer or assignment the further disposition of such securities
by the transferee or assignees is restricted under the Securities Act and
applicable state securities laws, (iv) at or before the time the Company
receives the written notice contemplated by clause (ii) of this Section, the
transferee or assignee agrees in writing with the Company to be bound by all of
the provisions of this Agreement, and (v) such transfer shall have been made in
accordance with the applicable requirements of the Purchase Agreement. The
rights to assignment shall apply to the Holders (and to subsequent) successors
and assigns.


(j) Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and, all of
which taken together shall constitute one and the same Agreement and shall
become effective when counterparts have been signed by each party and delivered
to the other parties hereto, it being understood that all parties need not sign
the same counterpart. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were the original
thereof.
 
(k) Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York, without
giving effect to any of the conflicts of law principles which would result in
the application of the substantive law of another jurisdiction. This Agreement
shall not be interpreted or construed with any presumption against the party
causing this Agreement to be drafted. The Company and the Holders agree that
venue for any dispute arising under this Agreement will lie exclusively in the
state or federal courts located in New York County, New York, and the parties
irrevocably waive any right to raise forum non conveniens or any other argument
that New York is not the proper venue. The Company and the Holders irrevocably
consent to personal jurisdiction in the state

-18-

--------------------------------------------------------------------------------



 
and federal courts of the state of New York. The Company and the Holders consent
to process being served in any such suit, action or proceeding by delivering a
copy thereof to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing in this Section 7(k) shall affect
or limit any right to serve process in any other manner permitted by law. The
Company and the Holders hereby agree that the prevailing party in any suit,
action or proceeding arising out of or relating to this Agreement or the
Purchase Agreement, shall be entitled to reimbursement for reasonable legal fees
from the non-prevailing party. The parties hereby waive all rights to a trial by
jury.
 
(l) Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.


(m) Severability. If any term, provision, covenant or restriction of this
Agreement is held to be invalid, illegal, void or unenforceable in any respect,
the remainder of the terms, provisions, covenants and restrictions set forth
herein shall remain in full force and effect and shall in no way be affected,
impaired or invalidated, and the parties hereto shall use their reasonable
efforts to find and employ an alternative means to achieve the same or
substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.


(n) Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.


(o) Shares Held by the Company and its Affiliates. Whenever the consent or
approval of Holders of a specified percentage of Registrable Securities is
required hereunder, Registrable Securities held by the Company or its Affiliates
(other than any Holder or transferees or successors or assigns thereof if such
Holder is deemed to be an Affiliate solely by reason of its holdings of such
Registrable Securities) shall not be counted in determining whether such consent
or approval was given by the Holders of such required percentage.


(p) Independent Nature of Purchasers. The Company acknowledges that the
obligations of each Purchaser under the Transaction Documents are several and
not joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under the Transaction Documents. The Company acknowledges that the
decision of each Purchaser to purchase Securities pursuant to the Purchase
Agreement has been made by such Purchaser independently of any other Purchaser
and independently of any information, materials, statements or opinions as to
the business, affairs, operations, assets, properties, liabilities, results of
operations, condition (financial or otherwise) or prospects of the Company or of
its Subsidiaries which may have been made or given by any other Purchaser or by
any agent or employee of any other Purchaser, and no Purchaser or any of its
agents or employees shall have any liability to any Purchaser (or any other
person) relating to or arising from any such information, materials, statements
or opinions.

-19-

--------------------------------------------------------------------------------



The Company acknowledges that nothing contained herein, or in any Transaction
Document, and no action taken by any Purchaser pursuant hereto or thereto
(including, but not limited to, the (i) inclusion of a Purchaser in the
Registration Statement and (ii) review by, and consent to, such Registration
Statement by a Purchaser) shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents. The Company acknowledges that each Purchaser shall be
entitled to independently protect and enforce its rights, including without
limitation, the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any proceeding for such purpose. The Company
acknowledges that for reasons of administrative convenience only, the
Transaction Documents have been prepared by counsel for one of the Purchasers
and such counsel does not represent all of the Purchasers.  The Company
acknowledges that it has elected to provide all Purchasers with the same terms
and Transaction Documents for the convenience of the Company and not because it
was required or requested to do so by the Purchasers. The Company acknowledges
that such procedure with respect to the Transaction Documents in no way creates
a presumption that the Purchasers are in any way acting in concert or as a group
with respect to the Transaction Documents or the transactions contemplated
hereby or thereby.


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
-20-

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed by their respective authorized persons as of the
date first indicated above.


BPO MANAGEMENT SERVICES, INC.
 
 
By:  /s/ Patrick A. Dolan

--------------------------------------------------------------------------------

Name:  Patrick A. Dolan
Title:  Chairman and CEO



[SIGNATURE PAGE TO REGISTRATION RIGHT AGREEMENT - COMPANY]


--------------------------------------------------------------------------------




PURCHASERS:
 
VISION OPPORTUNITY MASTER FUND, LTD.:
 
By:  /s/  Adam Benowitz

--------------------------------------------------------------------------------

Name: Adam Benowitz
Title: Portfolio Manager
 
 
PURCHASER:
 
RENAISSANCE CAPITAL GROWTH & INCOME FUND III, INC.
 
By:  /s/ Russell Cleveland

--------------------------------------------------------------------------------

Name: Russell Cleveland
Title: President
 
 
PURCHASER:
 
RENAISSANCE US GROWTH INVESTMENT TRUST PLC
 
By:  /s/ Russell Cleveland

--------------------------------------------------------------------------------

Name: Russell Cleveland
Title: President and Director
 
 
PURCHASER:
 
US SPECIAL OPPORTUNITIES TRUST PLC
 
By:  /s/ Russell Cleveland

--------------------------------------------------------------------------------

Name: Russell Cleveland
Title: US Portfolio Manager
 
 
PURCHASER:
 
PREMIER RENN US EMERGING GROWTH FUND LTD.
 
By:  /s/ Russell Cleveland

--------------------------------------------------------------------------------

Name: Russell Cleveland
Title: President





[SIGNATURE PAGE TO REGISTRATION RIGHT AGREEMENT - PURCHASERS 1]


--------------------------------------------------------------------------------


 
PURCHASER:
 
BRIDGEPOINTE MASTER FUND LTD
 
By:  /s/ Eric S. Swartz

--------------------------------------------------------------------------------

Name: Eric S. Swartz
Title: Director
 
 
PURCHASER:
 
HELLER CAPITAL INVESTMENTS LLC
 
By:  /s/ Ronald I. Heller

--------------------------------------------------------------------------------

Name: Ronald I. Heller
Title: CIO
 
 


[SIGNATURE PAGE TO REGISTRATION RIGHT AGREEMENT - PURCHASERS 2]


--------------------------------------------------------------------------------


 
Schedule I


Purchasers


Legal Entity Name and Address of Purchaser
 
Number of Preferred Shares &
Warrants Purchased
 
Dollar Amount of Investment
VISION OPPORTUNITY MASTER FUND, LTD.
 
Preferred Shares: 708,333.4
 
$ 6,800,000.00
20 W. 55th Street, 5th floor
 
Series A Warrants: 5,666,667
   
New York, NY 10019
 
Series B Warrants: 11,333,334
   
Tel: Fax: 212-867-1416
 
Series J Warrants: 708,333.4
   
Attn: Adam Benowitz and Antti Uusiheimala
 
Series C Warrants: 5,666,667
   
E-mail: adam@visicap.com & antti@visicap.com
 
Series D Warrants: 11,333,334
             
RENAISSANCE US GROWTH INVESTMENT TRUST PLC (“RUSGIT”)
 
Preferred Shares: 130,208.4
 
$ 1,250,000.00
Frost National Bank
 
Series A Warrants: 1,041,667
   
100 W. Houston Street
 
Series B Warrants: 2,083,334
   
ATTN: Henri Domingues T-8
 
Series J Warrants: 130,208.4
   
San Antonio, TX 78205
 
Series C Warrants: 1,041,667
   
Contact for docs: Eric Stephens
 
Series D Warrants: 2,083,334
   
Tel: (214) 891-8046/ Fax:
       
Email: estephens@rencapital.com
                 
RENAISSANCE CAPITAL GROWTH & INCOME FUND III, INC. (“RENN3”)
 
Preferred Shares: 104,166.7
 
$ 1,000,000.00
Frost National Bank
 
Series A Warrants: 833,334
   
100 W. Houston Street
 
Series B Warrants: 1,666,667
   
ATTN: Henri Domingues T-8
 
Series J Warrants: 104,166.7
   
San Antonio, TX 78205
 
Series C Warrants: 833,334
   
Contact for docs: Eric Stephens
 
Series D Warrants: 1,666,667
   
Tel: (214) 891-8046/ Fax:
       
Email: estephens@rencapital.com
                 
US SPECIAL OPPORTUNITIES TRUST PLC (“USSO”)
 
Preferred Shares: 130,208.4
 
$ 1,250,000.00
Frost National Bank
 
Series A Warrants: 1,041,667
   
100 W. Houston Street
 
Series B Warrants: 2,083,334
   
ATTN: Henri Domingues T-8
 
Series J Warrants: 130,208.4
   
San Antonio, TX 78205
 
Series C Warrants: 1,041,667
   
Contact for docs: Eric Stephens
 
Series D Warrants: 2,083,334
   
Tel: (214) 891-8046/ Fax:
       
Email: estephens@rencapital.com
                 

 
 
SCHEDULE I TO REGISTRATION RIGHTS AGREEMENT


--------------------------------------------------------------------------------


 
Legal Entity Name and Address of Purchaser
 
Number of Preferred Shares &
Warrants Purchased
 
Dollar Amount of Investment
PREMIER RENN US EMERGING GROWTH FUND LTD. (“PREMIER”)
 
Preferred Shares: 52,083.4
 
$ 500,000.00
Premier RENN US Emerging Growth Fund Ltd.
 
Series A Warrants: 416,667
   
Acct # PRN01/17-28085
 
Series B Warrants: 833,334
   
c/o Cristina Ramones
 
Series J Warrants: 52,083.4
   
The Northern Trust Company
 
Series C Warrants: 416,667
   
801 South Canal Street, C-1-North
 
Series D Warrants: 833,334
   
Chicago, IL 60607
       
Contact for docs: Eric Stephens
       
Tel: (214) 891-8046/ Fax:
       
Email: estephens@rencapital.com
                 
BRIDGEPOINTE MASTER FUND LTD.
 
Preferred Shares: 208,333.4
 
$ 2,000,000.00
1120 Sanctuary Parkway, Suite 325
 
Series A Warrants: 1,666,667
   
Alpharetta, GA 30004
 
Series B Warrants: 3,333,334
   
Contact for docs: Brad Hathorn
 
Series J Warrants: 208,333.4
   
Tel: 770-640-8130 ext 120 Fax: 770.777.5844
 
Series C Warrants: 1,666,667
   
Email: bradhathorn@roswellcapitalpartners.com
 
Series D Warrants: 3,333,334
             
HELLER CAPITAL INVESTMENTS LLC
 
Preferred Shares: 125,000.1
 
$ 1,200,000.00
700 E. Palisade Ave
 
Series A Warrants: 1,000,001
   
Englewood Cliffs, NJ 07632
 
Series B Warrants: 2,000,001
   
Contacts for docs: Steven Hart
 
Series J Warrants: 125,000.1
   
Tel: 201-816-4235/ Fax: 201-569-5014
 
Series C Warrants: 1,000,001
   
Email: shart@hellercapitalpartners.com
 
Series D Warrants: 2,000,001
   

 
SCHEDULE I TO REGISTRATION RIGHTS AGREEMENT


--------------------------------------------------------------------------------


 
Schedule II
Other Securities to be Included on the Registration Statement


50% of the Acquisition Shares
Unterberg Warrants







SCHEDULE II TO REGISTRATION RIGHTS AGREEMENT


--------------------------------------------------------------------------------


 
Exhibit A
Plan of Distribution
 
The selling security holders and any of their pledgees, donees, assignees and
successors-in-interest may, from time to time, sell any or all of their shares
of common stock being offered under this prospectus on any stock exchange,
market or trading facility on which shares of our common stock are traded or in
private transactions. These sales may be at fixed or negotiated prices. The
selling security holders may use any one or more of the following methods when
disposing of shares:
 

 
·
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

 
·
block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 

 
·
purchases by a broker-dealer as principal and resales by the broker-dealer for
its account;

 

 
·
an exchange distribution in accordance with the rules of the applicable
exchange;

 

 
·
privately negotiated transactions;

 

 
·
broker-dealers may agree with the selling security holders to sell a specified
number of such shares at a stipulated price per share;

 

 
·
a combination of any of these methods of sale; and

 

 
·
any other method permitted pursuant to applicable law.

 
The shares may also be sold under Rule 144 under the Securities Act of 1933, as
amended (“Securities Act”), if available, rather than under this prospectus. The
selling security holders have the sole and absolute discretion not to accept any
purchase offer or make any sale of shares if they deem the purchase price to be
unsatisfactory at any particular time.
 
The selling security holders may pledge their shares to their brokers under the
margin provisions of customer agreements. If a selling security holder defaults
on a margin loan, the broker may, from time to time, offer and sell the pledged
shares.
 
Broker-dealers engaged by the selling security holders may arrange for other
broker-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the selling security holders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated, which commissions as to a particular broker or dealer may be in
excess of customary commissions to the extent permitted by applicable law.
 
If sales of shares offered under this prospectus are made to broker-dealers as
principals, we would be required to file a post-effective amendment to the
registration statement of which


--------------------------------------------------------------------------------


 
this prospectus is a part. In the post-effective amendment, we would be required
to disclose the names of any participating broker-dealers and the compensation
arrangements relating to such sales.
 
Each selling security holder has agreed that so long as it beneficially owns any
shares of Common Stock, including any shares issuable upon exercise of the
Warrants, (x) it will not, and that it will cause its affiliates not to, in any
manner whatsoever, effect, directly or indirectly, any “short sales” (as such
term is defined in Regulation SHO of the Exchange Act) of the Common Stock or
any hedging transaction, including obtaining borrow, which establishes a net
short position with respect to the Common Stock, and (y) it shall not, and will
cause its affiliates not to, permit any pledgee of such Common Stock, or such
pledgee’s affiliates, to engage in any short sales in respect of any such
pledged shares.
 
The selling security holders and any broker-dealers or agents that are involved
in selling the shares offered under this prospectus may be deemed to be
“underwriters” within the meaning of the Securities Act in connection with these
sales. Commissions received by these broker-dealers or agents and any profit on
the resale of the shares purchased by them may be deemed to be underwriting
commissions or discounts under the Securities Act. Any broker-dealers or agents
that are deemed to be underwriters may not sell shares offered under this
prospectus unless and until we set forth the names of the underwriters and the
material details of their underwriting arrangements in a supplement to this
prospectus or, if required, in a replacement prospectus included in a
post-effective amendment to the registration statement of which this prospectus
is a part.
 
The selling security holders and any other persons participating in the sale or
distribution of the shares offered under this prospectus will be subject to
applicable provisions of the Exchange Act, and the rules and regulations under
that act, including Regulation M. These provisions may restrict activities of,
and limit the timing of purchases and sales of any of the shares by, the selling
security holders or any other person. Furthermore, under Regulation M, persons
engaged in a distribution of securities are prohibited from simultaneously
engaging in market making and other activities with respect to those securities
for a specified period of time prior to the commencement of such distributions,
subject to specified exceptions or exemptions. All of these limitations may
affect the marketability of the shares.
 
If any of the shares of common stock offered for sale pursuant to this
prospectus are transferred other than pursuant to a sale under this prospectus,
then subsequent holders could not use this prospectus until a post-effective
amendment or prospectus supplement is filed, naming such holders. We offer no
assurance as to whether any of the selling security holders will sell all or any
portion of the shares offered under this prospectus.
 
We have agreed to pay all fees and expenses we incur incident to the
registration of the shares being offered under this prospectus. However, each
selling security holder and purchaser is responsible for paying any discounts,
commissions and similar selling expenses they incur.
 
We and the selling security holders have agreed to indemnify one another against
certain losses, damages and liabilities arising in connection with this
prospectus, including liabilities under the Securities Act.
 

--------------------------------------------------------------------------------

